significant index no department of the treasury internal_revenue_service washington d c coveinineny eats nov to pe pt ai in re this letter is in response to a request by your authorized representative for rulings on the excise_tax applicable to a reversion of surplus assets to the company on account of the termination of the db plan and the transfer of a portion of the surplus to the 401_k_plan letters dated date and date modified the request the db plan a defined_benefit_plan was established by the company effective january the db plan was amended to provide that future benefit accruals would cease as of date the db plan has been terminated and the service issued a favorable determination_letter with respect to the termination all benefits have been distributed to the participants from the db plan the db plan includes a provision under which any assets remaining in the trust after the satisfaction of all accrued_benefits under the plan and after payment of termination expenses of the plan will be returned to the company in connection with the termination of the db plan there will be an amount of surplus assets ‘the surplus an amount equal to of the maximum reversion available to the company determined after the satisfaction of all liabilities of the db plan but prior to any transfers of surplus assets to the 401_k_plan or reversion to the company will be transferred to the 401_k_plan the company established the 401_k_plan effective date the 401_k_plan is a non-standardized prototype profit sharing plan that includes a cash_or_deferred_arrangement under sec_401 of the intemal revenue code the 401_k_plan has been amended to provide for a suspense_account for the transfer of the surplus the 401_k_plan as amended is intended to be a qualified_replacement_plan under sec_4980 under the 401_k_plan the participants may elect to defer a percentage of their compensation on a pre-tax basis and the company will make a matching_contribution based on a certain percentage of each participant's pre-tax contributions it was represented in the date letter that an amount equal to of the surplus which i sec_25 of the maximum reversion to the company from the db plan will be transferred to the 401_k_plan and placed in a suspense_account under the terms of the 401_k_plan amounts held in the suspense_account including income thereon will be allocated to the accounts of participants in the 401_k_plan as matching employer contributions the amounts plus earnings will be allocated to participant accounts no less rapidly than ratably over seven years from the date of transfer the company has stated that as of date there were active employees covered by the db plan of those employees there are employees who are still currently employed by the company of the remaining employees there are employees that are active participants benefiting under the 401_k_plan amounts released from the suspense_account in the 401_k_plan attributable to the amount transferred from the db plan and income thereon will be treated as employer contributions for purposes of sec_401 sec_401 and sec_415 of the code the k pian further provides that all such amounts aliocated from the suspense_account will be treated as annual_additions for the plan_year in which the amounts are allocated to the accounts of participants based on the foregoing the following rulings are requested the 401_k_plan constitutes a qualified_replacement_plan within the meaning of code sec_4980 the assets transferred directly from the db plan to the 401_k_plan are not includible in the company's gross_income the transfer of assets directly from the db plan to the 401_k_plan will not be treated as an employer_reversion under code sec_4980 and will not subject the company to an excise_tax under code sec_4980 with respect to those assets the company will be subject_to an excise_tax equal to rather than of the amount of the reversion of the residual assets to the company under code sec_4980 the use of the amounts transferred from the db plan to the 401_k_plan and the earnings thereon to make employer discretionary matching_contributions under the 401_k_plan satisfies the allocation requirements under code sec_4980 c sec_401 of the code provides that matching_contributions are considered as employer contributions on behalf of an employee sec_4980 of the code provides for a excise_tax on the amount of any reversion from a qualified_plan sec_4980 provides in general that the excise_tax under sec_4980 shall be increased to with respect to any employer_reversion from a qualified_plan unless the employer either establishes or maintains a qualified_replacement_plan or the plan provides for certain benefit increases which take effect immediately on the termination_date sec_4980 of the code provides that the term employer_reversion means the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 of the code in relevant part defines a qualified_replacement_plan as a qualified_plan established or maintained by the employer in connection with a qualified_plan termination for which a b c atleast of the active participants in the terminated plan who remain as employees of the employer after the termination are active participants in the replacement plan and adirect transfer is made from the terminated plan to the replacement plan before any employer_reversion and the transfer is an amount equal to of the maximum amount the employer could receive as an employer_reversion without regard to that section and meets the allocation requirements described below sec_4980 in general provides that in the case of a transfer to a qualified_replacement_plan in an amount equal to of the maximum amount which the employer could receive as an employer_reversion such amount transferred shall not be includible in the gross_income of the employer and such transfer shall not be treated as an employer_reversion for purposes of sec_4980 sec_4980 of the code provides that if the replacement plan is a defined_contribution_plan the amount transferred to the replacement plan must be i cd allocated under the plan to the accounts of participants in the plan_year in which the transfer occurs or credited to a suspense_account and allocated from such account to accounts of participants no less rapidly than ratably over the seven- plan-year period beginning with the year of the transfer sec_4980 of the code provides in part that the allocation of any amount or income allocable thereto to any account under sec_4980 shall be treated as an annual_addition for purposes of sec_415 of the employees who were participants in the db plan and are still employed by the company of them are active participants in the 401_k_plan the percentage of the active participants in the db plan the terminated plan who remain employees of the company after the termination and who are active participants in the 401_k_plan is thus at least of the active participants in the db plan who remain as employees of the company after the termination are active participants in the 401_k_plan the db plan provides that of the maximum amount that could revert to the company will be transferred to the 401_k_plan prior to any reversion to the company the service has issued a favorable determination_letter with respect to the 401_k_plan under the terms of the 401_k_plan as amended the amount transferred to the 401_k_plan from the db plan will be allocated no less rapidly than ratably over the seven-year- period beginning with the year of the transfer therefore with regards to your first ruling_request the 401_k_plan constitutes a qualified_replacement_plan within the meaning of sec_4980 of the code however the 401_k_plan will cease to be a qualified replacement plan’ in any year in which less than of the active participants in the db plan who remain as employees of the company after the termination are active participants in the 401_k_plan as stated above the 401_k_plan is a qualified replacement plan’ the amount transferred to the 401_k_plan equal sec_25 of the surplus amount therefore with regards to your second ruling_request the assets transferred directly from the db plan to the 401_k_plan are not includible in the company's gross_income furthermore with regards to your third ruling_request the company will not be subject_to the excise_tax under sec_4980 with respect to the transfer of of the surplus from the db plan with regards to your fourth ruling_request because the 401_k_plan is a qualified_replacement_plan the excise_tax on the reversion of assets from the db plan to the company will be imposed at a tax_rate of of the reversion amount the reversion amount is determined after the transfer of assets equal to of the surplus to the 401_k_plan code sec_4980 does not specify a method for allocating amounts from a suspense_account to participant accounts thus with regards to your fifth ruling_request the use of amounts transferred from the db plan to the 401_k_plan to make employer discretionary matching_contributions satisfies the requirements of sec_4980 accordingly with respect to your five ruling requests the 401_k_plan constitutes a qualified_replacement_plan within the meaning of sec_4980 of the code however the 401_k_plan will cease to be a qualified_replacement_plan in any year in which less than of the active participants in the db plan who remain as employees of the company after the termination are active participants in the 401_k_plan the assets transferred directly from the db plan to the 401_k_plan are not includible in the company’s gross_income the company will not be subject_to the excise_tax under sec_4980 with respect to the transfer of of the surplus from the db plan the excise_tax on the reversion of assets from the db plan to the company will be imposed at a tax_rate of of the reversion amount the reversion amount is determined after the transfer of assets equal to of the surplus to the 401_k_plan the use of amounts transferred from the db plan to the 401_k_plan to make employer discretionary matching_contributions satisfies the requirements of sec_4980 this ruling letter is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent these rulings are based on the assumptions that the db plan and the 401_k_plan are qualified under sec_401 of the code and that their related trusts are tax-exempt under sec_501 at all times relevant to this ruling we have sent a copy of this letter to your authorized representative pursuant to a form_2848 power_of_attorney on file with our office me or you may contact if you have any questions please contact sincerely rer b and james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division
